Gilchrist, J.
This is a motion to set aside a verdict, for the purpose of enabling a party to plead a matter, which, if seasonably pleaded, might have been a sufficient bar to the further maintenance of the action.
*388We have no general power over verdicts to set them aside at discretion. On the contrary, if no legal exception appears to the manner in which they have been obtained ; if no error of the court at the trial, no misbehavior of the party in whose favor it has beeu rendered; no misconduct of the jurors themselves, or of officers having them in charge; in short, if any verdict appear unexceptionable in law, it is the property of the party who has obtained it, and the court has no more authority, in the ordinary course of procedure, but to order judgment upon it. The bankrupt law provides that the certificate and discharge, when duly granted, shall in all courts of justice be deemed a full and complete discharge of all debts, contracts, and other engagements, which are provable under the act, and shall and may be pleaded as a full and complete bar to all suits in any court of judicature whatever, and the same shall be conclusive evidence of itself in favor of the bankrupt, &c.
If the effect of the discharge and certificate be, as it seems to be, to discharge the defendant from all debts existing against him at the time they were granted, verdicts and judgments rendered upon them would seem to stand upon the same footing, and not to require a plea to avoid them; in which case the defendant requires no such extraordinary interposition of this court as he has asked for. There seems to be no stronger reason for such interposition than if a release had been given after verdict, or if any other event had occurred that should render it unjust on the plaintiff’s part to proceed upon it, or that should even furnish the defendant with adequate means to prevent legal execution upon it.
This is not a petition, nor do the facts furnish any ground for a petition for review or a new trial for the reason that a verdict or judgment has been rendered through accident or misfortune that has deprived the defendant of an opportunity of setting up a legal defence. *389The defence did not in fact exist when the verdict was rendered, and the course of practice does not admit, nor does the exigence of the defendant seeking the benefit of his discharge and certificate, appear to us to require, that any such extraordinary proceeding as is asked for should be adopted. There must, therefore, be
Judgment on the verdict.